Citation Nr: 9911693	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-05 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to restoration of a 100 percent schedular rating 
for service-connected schizophrenia from October 1, 1997.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from October 1990 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which reduced the schedular rating for 
service-connected schizophrenia from 100 percent to 70 
percent effective October 1, 1997.


FINDING OF FACT

The evidence of record at that time of the July 1997 rating 
decision which reduced the veteran's 100 percent schedular 
rating to 70 percent did not show material improvement in the 
veteran's condition that met the standards of section 
3.343(a) of VA regulations.


CONCLUSION OF LAW

The 100 percent schedular rating for service-connected 
schizophrenia was reduced in error and must be restored.  
38 C.F.R. §§ 3.343(a), 4.130, Diagnostic Code 9204 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 1994 rating decision, the RO granted a 100 
percent disability evaluation for service-connected 
schizophrenia, effective February 17, 1994, and scheduled a 
routine future examination for February 1996.  In August 
1996, the routine future examination was conducted.  In an 
August 1996 rating decision, the RO noted, based on this 
examination report, the veteran "has sustained 
improvement."  However, the RO decided, pursuant to the 
provisions of 38 C.F.R. § 3.344, to reevaluate the veteran's 
condition with another examination in the future and so 
confirmed and continued the 100 percent rating for the time 
being in the August 1996 rating decision.

The Board notes, however, that the provisions of section 
3.344 were not for application in this case because those 
provisions "apply to ratings which have continued for long 
periods at the same level (5 years or more)" and "[t]hey do 
not apply to disabilities which have not become stabilized 
and are likely to improve."  38 C.F.R. § 3.344(c) (1998).  
At the time of the August 1996 rating decision, the 100 
percent rating for service-connected schizophrenia had been 
in effect only since February 1994 or for a little more than 
two years.  Nevertheless, the Board notes that because the 
rating in effect was a total rating the special provisions of 
section 3.343(a) were relevant for consideration before any 
reduction in that rating could be made.  38 C.F.R. § 3.343(a) 
(1998).

In February 1997, the veteran underwent another routine 
future VA Mental Disorders examination.  The RO also 
considered a January 1997 VA Medical Center report and three 
outpatient records, dated from October 1996 to February 1997, 
in proposing, in a March 1997 rating decision, to reduce the 
veteran's 100 percent rating to 70 percent.  The Board notes 
that many of the findings on the examination reports, 
especially the August 1996 and February 1997 VA Mental 
Disorders examination reports, were more in accord with the 
criteria for a 70 percent rating in the VA Schedule for 
Rating Disabilities than with the criteria for the 100 
percent rating.  However, section 3.343(a) requires that the 
RO do more than simply compare findings on examination 
reports with the specific rating criteria before reducing a 
100 percent schedular rating.  The RO did not consider the 
special provisions of section 3.343(a) before reducing the 
veteran's rating, and the Board concludes that this omission 
constituted an error that was prejudicial to the veteran.  
38 C.F.R. § 3.343(a) (1998).


Section 3.343(a) provides as follows:

3.343  Continuance of total disability 
ratings.

(a) General.  Total disability ratings 
when warranted by the severity of the 
condition and not granted purely because 
of hospital, surgical, or home treatment, 
or individual unemployability will not be 
reduced, in the absence of clear error, 
without examination showing material 
improvement in physical or mental 
condition.  Examination reports showing 
material improvement must be evaluated in 
conjunction with all the facts of record, 
and consideration must be given 
particularly to whether the veteran 
attained improvement under the ordinary 
conditions of life, i.e., while working 
or actively seeking work or whether the 
symptoms have been brought under control 
by prolonged rest, or generally, by 
following a regimen which precludes work, 
and, if the latter, reduction from total 
disability ratings will not be considered 
pending reexamination after a period of 
employment (3 to 6 months).

38 C.F.R. § 3.343(a) (1998).

Medical reports, dated in July and August 1993 and provided 
to the RO in September 1994 from the Social Security 
Administration, show that, at that time, the veteran was 
psychotic and possibly unemployable.  The July 1993 
psychologist's report shows that the veteran was in the 
initial stages of recovery, that he had only been on anti-
psychotic drugs for a few months and that it was too early to 
tell how well he would adjust.  The psychologist stated that 
the possibility of the veteran's return to gainful employment 
was "guarded."

VA Mental Disorders examination reports in May 1994, August 
1996, and February 1997 reflected findings of some 
improvement and certainly findings more commensurate with 
VA's criteria for a 70 percent rating than with a 100 percent 
rating.  However, while it unclear whether the veteran's 
symptoms were brought under control "by following a regimen 
which preclude[d] work", it is clear that the regimen 
included antipsychotic medications and that the improvement 
was not attained "under the ordinary conditions of life, 
i.e., while working or actively seeking work."  38 C.F.R. 
§ 3.343(a) (1998).  Moreover, evidence of record other than 
the VA Mental Disorders examination reports showed some 
disturbing findings that cast doubt on a finding of actual 
material improvement.  For example, other than the fact that 
the reports showed that the veteran was developing a movement 
disorder(tardive dyskinesia) possibly secondary to medication 
given for the service-connected schizophrenia -- a disorder 
for which he was ultimately granted service connection and a 
separate rating of 80 percent -- a January 2, 1997, VA 
progress note from a Mental Health Clinic showed findings of 
"paranoia in new settings and intermittent insomnia" and 
"loose associations and very flat affect".  Later that 
month, the veteran was admitted to the VAMC for a few days, 
reporting a feeling that "someone was cutting me" and that 
he had seen "electric socks" hanging on a power line.  
Accordingly, the Board concludes that "material 
improvement" was not evaluated in conjunction with all the 
facts of the record in this case and improvement was not 
shown to have been attained under the ordinary conditions of 
life.  38 C.F.R. § 3.343(a) (1998).

Because the evidence of record did not show material 
improvement in the veteran's condition that met the standards 
of section 3.343, the Board concludes that the 100 percent 
schedular rating was reduced in error and must be restored.  
38 C.F.R. § 3.343(a) (1998).




	(CONTINUED ON NEXT PAGE)


ORDER

Restoration of a 100 percent schedular rating for 
service-connected schizophrenia from October 1, 1997, is 
granted. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

